DETAILED ACTION

This action is responsive to communications filed on May 3, 2019. This action is made Non-Final.
Claims 21-40 are pending in the case. 
Claims 21, 30, and 39 are independent claims.
Claims 21-40 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 05/03/2019 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information 
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9864814 and U.S. Patent No 10324999. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-30, and 32-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plunkett et al., US Patent Application no. US 2011/0191406 (“Plunkett”), and further in view of Sastry et al., US Patent Application Publication no. US 2008/0082607 (“Sastry”).
Claim 21:
	Plunkett teaches or suggests a method for providing an online interface for displaying hierarchically or logically arranged user-generated content, the method comprising:
receiving, from a first user over a network, first topical user-generated electronic content, the first topical user-generated electronic content being related to a topic of a web page (see para. 0008, 0058, and 0062 – describing a user generating a first comment in response to web content such as an article.); 
displaying the first topical user-generated electronic content received from the first user on the web page (see Fig. 6A; para. 0068 and 0071 – describing displaying the comment on a web page.);
receiving, from a second user over the network, responsive user-generated electronic content (see para. 0008, 0032, 0038, 0045, 0047 – describing different users responding to previous comments by initiating replies.);
displaying, adjacent to the first topical user-generated electronic content on the webpage, a user element or link that a third user element or link that a third user can manipulate to display further content (see 0033, 0052, and 0060 – describing a user element such as a button or a link that a browsing user may use to display further content adjacent to the related comment by showing the related content together and in order.);
receiving, from the third user over the network, a first response to the responsive user-generated electronic content (see para. Fig. 6A and 7A; para. 0008, 0032, 0038, 0045, 0047 – describing different users responding to previous comments by initiating replies.); 0024-0027, 0046, 0047 – describing different user generating and posting topical user-generated electronic content related to an article or web content.);
receiving, from the third user over the network, a second topical user-generated electronic content, the second topical user-generated electronic content being related to the topic of the web page (see para. Fig. 6A and 7A; 0024-0027, 0046, 0047 – describing different user generating and posting topical user-generated electronic content related to an article or web content.);
displaying, adjacent to the first topical user-generated electronic content on the web page, the second topical user-generated electronic content (see para. 0060-0062 – including displaying user generated content adjacently and in a relative manner.).
Though Plunkett teaches displaying the element or link (para. 0060), Plunkett fails to explicitly disclose displaying (the element or link) to display the responsive user-generated electronic content adjacent to the first topical user-generated electronic content.
Sastry teaches displaying (the element or link) to display the responsive user-generated electronic content adjacent to the first topical user-generated electronic content (see Fig. 6-8; para. 0014, 0030, 0053, and 0054 – describing elements adjacent to user content allowing related responsive content to be displayed upon activation. Further, links are inserted into the user content allowing for further related responsive content to be displayed upon activation.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Plunkett, to include displaying (the element or link) to display the responsive user-generated electronic content adjacent to the first topical user-generated electronic content for the purpose of efficiently allowing a user to toggle display of related content, as taught by Sastry.
Claim(s) 30 and 39:
Claim(s) 30 and 39 correspond to Claim 21, and thus, Plunkett and Sastry teach or suggest the limitations of claim(s) 30 and 39 as well.


	Plunkett further teaches or suggests receiving, from the second user over the network, an indication of a desire to post the responsive user-generated electronic content on the web page in association with the first topical user generated content; storing the responsive user-generated electronic content and the indication of a desire to post the responsive user-generated on the web page in association with the first topical  user-generated electronic content; and upon receiving from the third user a manipulation of the user element or link, displaying further content adjacent to the related comment by showing the related content together and in order (see para. 0008, 0032, 0038, 0045, 0047 – describing different users responding to previous comments by initiating replies.).
Sastry further teaches or suggests displaying the responsive user-generated content in relation to the first topical user-generated content (see Fig. 6-8; para. 0014, 0030, 0053, and 0054 – describing elements adjacent to user content allowing related responsive content to be displayed upon activation. Further, links are inserted into the user content allowing for further related responsive content to be displayed upon activation.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Plunkett, to include displaying the responsive user-generated content in relation to the first topical user-generated content for the purpose of efficiently allowing a user to toggle display of related content, as taught by Sastry.
Claim(s) 32 and 40:
Claim(s) 32 and 40 correspond to Claim 23, and thus, Plunkett and Sastry teach or suggest the limitations of claim(s) 32 and 40 as well.

Claim 24:
	Plunkett further teaches wherein the user generated content is a textual-based comment (see Fig. 5C, 6A, and 7A; para. 0047, 0049, 0058, and 0071 – describing textual-based comments.).
Claim(s) 33:
Claim(s) 33 correspond to Claim 24, and thus Plunkett, and Sastry teach or suggest the limitations of claim(s) 33 as well.

Claim 34:
	Plunkett further teaches displaying the user-generated content in relation to an associated content item (see Fig. 5C, 6A, and 7A; para. 0047, 0049, 0058, and 0071 – describing uploading associated content to be included in the comment.).
Claim(s) 34:
Claim(s) 34 correspond to Claim 25, and thus Plunkett, and Sastry teach or suggest the limitations of claim(s) 34 as well.

Claim 26:
	Plunkett further teaches wherein the associated content item is an online article, online video, or online audio file (see Fig. 5C, 6A, and 7A; para. 0047, 0049, 0058, and 0071 – describing uploading associated content to be included in the comment. Further, the associated content may include images, audio, video, and the like.).
Claim(s) 35:
Claim(s) 35 correspond to Claim 26, and thus, Plunkett and Sastry teach or suggest the limitations of claim(s) 35 as well.

Claim 27:
	Plunkett further teaches wherein the user-generated content is sorted, highlighted, or distinguished based on a score (see 0032, 0033, 0059-0061 – describing sorting, highlighting, or distinguishing comments based on tiers, approval status, or time.).
Claim(s) 36:
Claim(s) 36 correspond to Claim 27, and thus, Plunkett and Sastry teach or suggest the limitations of claim(s) 36 as well.

Claim 28:
	Plunkett further teaches wherein the score is calculated based on one or more of a demographic associated with the user, an activity level of the conversation, and a number of participants in the conversation (see 0023, 0032, 0033, 0059-0061 – describing at least calculating a score based on a demographic associated with a user such as tier or whether the user is a moderator or editor.).
Claim(s) 37:
Claim(s) 37 correspond to Claim 28, and thus, Plunkett and Sastry teach or suggest the limitations of claim(s) 37 as well.


	Plunkett further teaches or suggests wherein the response to the responsive user-generated electronic content and the responsive user-generated content are displayed on the web page with the first topical user-generated electronic content (see para. 0008, 0032, 0038, 0045, 0047 – describing different users responding to previous comments by initiating replies.).
	Dash further teaches or suggests in a width that matches a width of the topical user-generated content (see Fig. 1, 2, and 3; para. 0021 – including displaying different content types related to a discussion thread at matching widths.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Plunkett, to include in a width that matches a width of the topical user-generated content for the purpose of efficiently navigating hierarchically arranged content, as taught by Dash.

Claim 38:
Plunkett further teaches or suggests wherein the first response to the responsive user-generated electronic content and the responsive user-generated electronic content are displayed on the web page in relation to the first topical user-generated electronic content (see para. 0008, 0032, 0038, 0045, 0047 – describing different users responding to previous comments by initiating replies.).
	Plunkett and Sastry further teaches or suggests further responsive content displayed on the web page in a width that does not match a width of the topical user generated content. See Plunkett Fig. 6A and 6B. See Sastry Fig. 6-8.



Claims 22 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plunkett, in view of Sastry, and further in view of Dash et al., US Patent Application no. US 2013/0198677 (“Dash”).
Claim 22:
	As indicated above, Plunkett and Sastry teach or suggest displaying the first topical user-generated electronic content and the second topical user-generated content.
	Dash further teaches or suggests as having the same width (see Fig. 1, 2, and 3; para. 0021 – including displaying different content types related to a discussion thread at matching widths.).	
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Plunkett, to include as having the same width for the purpose of efficiently navigating hierarchically arranged content, as taught by Dash.
Claim(s) 31:
Claim(s) 31 correspond to Claim 22, and thus, Plunkett, Sastry, and Dash teach or suggest the limitations of claim(s) 31 as well.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790.  The examiner can normally be reached on M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/ANDREW T MCINTOSH/              Primary Examiner, Art Unit 2176